Citation Nr: 0605322	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of crush injury of the right 
index, middle, ring, and little fingers, with fragmentation 
of the tip of the fifth distal phalanx of the right little 
finger, with tender scar.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to August 
1991, and on active duty for training from August 19, 1991 to 
August 23, 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2006.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

The most recent VA examination of the veteran's service-
connected right hand was in February 2003.  The veteran 
testified at the recent hearing that he was experiencing 
increased right hand disability.  

Hence, the Board is of the opinion that a contemporaneous VA 
examination is warranted in order to properly adjudicate the 
veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to request the VA medical 
facility in Fort Myers, Florida, to 
furnish copies of any additional medical 
records pertaining to treatment for the 
right hand injury that are not presently 
of record.  

2.  The RO should make arrangements with 
the appropriate VA medical facility to 
evaluate the severity of the veteran's 
service-connected residuals of a right 
hand injury and tender scar of the right 
little finger.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  

In addition to x-ray studies, any other 
specialized tests deemed necessary 
should be performed.  The range of 
motion of the right hand digits should 
be evaluated.   

The examiner should also express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  DeLuca v. Brown, 
8 Vet. App. 202, 205 (1995).  The 
examination should include a complete 
rationale for the opinions expressed.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
and an opportunity to respond   

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of 
appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  




 
 
 
 

